UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1657


BRETT C. KIMBERLIN,

                Plaintiff - Appellant,

          v.

MITCH MCCONNELL; CHARLES GRASSLEY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      George J. Hazel, District Judge.
(8:16-cv-01211-GJH)


Submitted:   November 30, 2016            Decided:    December 7, 2016


Before WILKINSON and    HARRIS,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brett C. Kimberlin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Brett    C.     Kimberlin   appeals   the    district      court’s      order

dismissing his complaint for lack of standing.                We have reviewed

the record and find no reversible error.              Accordingly, we affirm

for the reasons stated by the district court.                 See Kimberlin v.

McConnell, No. 8:16-cv-01211-GJH (D. Md. June 3, 2016).                    We deny

the motion to appoint counsel and the motion to intervene.                      We

dispense     with    oral   argument   because        the    facts   and     legal

contentions    are    adequately   presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2